Title: Cabinet Meeting. Opinion on a Request for Payment of Installments on the French Debt, [11 March 1794]
From: Hamilton, Alexander,Randolph, Edmund,Knox, Henry,Bradford, William
To: 



[Philadelphia, March 11, 1794]

At a meeting of the heads of departments and the attorney general, on the 11th. of March 1794.
It is advised unanimously, that Mr. Fauchet be informed, that He shall be supplied with the instalments, due in September and November next, according to the manner, expressed in the report of the Secretary of the treasury to the President on this subject.
It is proposed by the Secretary of the treasury and of war, and by the attorney general, that it be verbally stated to Mr. Fauchet by the secretary of state, that notwithstanding the desire of the President to accommodate his request, the situation of the United States will not permit him to go farther, than as abovementioned.
The Secretary of State proposes, that an attempt be made to satisfy Mr. Fauchet verbally with the foregoing engagement; but if he does not relinquish his application, that it be forwarded to congress.
Edm: Randolph
Approved reserving lastmentioned proposition of the Secretary of State for further consideration.

A Hamilton
H Knox
Wm Bradford

